Exhibit 10.13

 

LEASE ADDENDUM NO. 1

 

THIS LEASE ADDENDUM NO. 1 (“Addendum No. 1”) is made and executed as of this 9th
day of April, 2004, by and between 2795 E. COTTONWOOD PARKWAY, L.C., a Utah
limited liability company (“Landlord”), and SONIC INNOVATIONS, INC., a Delaware
corporation (“Tenant”), as an addendum to that certain Lease Agreement between
Landlord and Tenant dated the 28th day of April, 1999, (the “Lease”). Landlord
and Tenant are sometimes collectively referred to below as the “parties.”

 

RECITALS:

 

A. Pursuant to the Lease, Tenant leased from Landlord certain commercial office
space in a building (the “Building”) constructed on real property owned by
Landlord located at 2795 East Cottonwood Parkway in Salt Lake County, Utah, as
more particularly described in the Lease.

 

B. The parties desire to extend the Term of the Lease for an additional term of
five (5) years, reduce the Premises, and to otherwise modify and amend the
Lease, subject to the terms and conditions of this Addendum No. 1.

 

NOW, THEREFORE, for and in consideration of the parties’ covenants and
agreements contained herein and in the Lease, Landlord and Tenant covenant and
agree as follows:

 

AGREEMENT:

 

1. Recitals. The recitals to this Addendum No. 1 are an integral part of the
agreement and understanding of the parties, and are incorporated by reference in
this Addendum No. 1.

 

2. Definitions. The definitions of certain of the capitalized terms used in this
Addendum No. 1 not expressly defined in this Addendum No. 1 will have the
respective meanings set forth in the Glossary of Defined Terms attached as
Exhibit A to the Lease or elsewhere in the Lease.

 

3. Revised Lease Expiration Date; Duration; Extended Term. Notwithstanding any
provision in the Lease to the contrary, the parties hereby stipulate and agree
that the Term of the Lease will currently expire on August 31, 2004 (the “Lease
Expiration Date”). As of the date of this Addendum No. 1, the Term of the Lease
is hereby extended from September 1, 2004 (the “Effective Date”) through August
31, 2009 (the “Revised Lease Expiration Date”) and, unless terminated earlier
under the terms of the Lease or this Addendum No. 1, the Term of the Lease will
expire on the Revised Lease Expiration Date. The period of time beginning on the
day following the Lease Expiration Date and continuing through the Revised Lease
Expiration Date is referred to herein as the “Extended Term.” Upon the full
execution and delivery of this Addendum No. 1, the Lease Extension Addendum
attached as Exhibit “F” to the Lease is deleted in its entirety and is of no
further force or effect.

 

4. Reduced Premises. As of the Effective Date, the Premises (as described in
Section A of Part I of the Lease) shall be reduced by approximately 15,452
square feet of Rentable Area (13,437 usable square feet) (the “Relinquished
Space”), so that the reduced Premises totals approximately 39,815 square feet of
Rentable Area (35,965 usable square feet). The location of the reduced Premises
is shown on the Floor Plan attached as Exhibit “A” to this Addendum No. 1. and
the description of the Premises contained in Section A of Part I of the Lease is
amended accordingly.

 

5. Termination of the Lease With Respect to the Relinquished Space. Subject to
the satisfaction of the conditions set forth in this Section, as of the
Effective Date, the Lease with respect to the Relinquished Space is cancelled
and terminated and all right, title, and interest of Tenant in and to the
Relinquished Space is extinguished. Such termination shall not release or
discharge Tenant from any obligations that have accrued under the Lease with
respect to the Relinquished Space prior to the Effective Date. Following such
termination, Landlord and Tenant shall be relieved from any further liability
under the Lease with respect to the Relinquished Space and the obligations of
Landlord and Tenant to one another under the Lease with respect to the
Relinquished Space shall

 

1



--------------------------------------------------------------------------------

be only those, which pursuant to the Lease or applicable law, expressly survive
termination or expiration of the Lease. Notwithstanding the above, the
termination of the Lease with respect to the Relinquished Space shall only
become effective upon satisfaction of the following conditions:

 

(i) Landlord’s receipt of all Base Rent and Additional Rent accrued under the
Lease with respect to the Relinquished Space through the Effective Date.

 

(ii) Tenant’s vacation of the Relinquished Space on or before the Effective
Date, with the condition of the Relinquished Space on the Effective Date being
that required by Sections 6.4 and 26 of the Lease, except for such maintenance
and repairs as may be necessary to address any matters shown on the Property
Inspection Report & Check List, dated April 1, 2004, attached hereto as Exhibit
“B”, which shall be Landlord’s obligation.

 

Provided Tenant satisfies its obligations under item (ii) above, Landlord shall
accept the Relinquished Space in its “AS-IS” condition, without any additional
modification, improvement or refurbishing by Tenant.

 

6. Base Rent. As of the Effective Date, Section C of Part I of the Lease is
hereby amended by the addition of the Extended Term and the applicable Base Rent
for the Extended Term, as follows:

 

C. BASE RENT (Lease Provisions, Paragraph 5):

 

Lease Period

--------------------------------------------------------------------------------

  Monthly Base Rent


--------------------------------------------------------------------------------

 

Annualized

Base Rent

--------------------------------------------------------------------------------

(9/1/04 – 8/31/05)

  $70,505.73   $846,068.75

(9/1/05 – 8/31/06)

  $72,496.48   $869,957.75

(9/1/06 – 8/31/07)

  $74,487.23   $893,846.75

(9/1/07 – 8/31/08)

  $76,477.98   $917,735.75

(9/1/08 – 8/31/09)

  $78,468.73   $941,624.75

 

7. Extended Term Base Year. As of the Effective Date, Section D.1 of Part I of
the Lease is deleted and the following language substituted therefor:

 

D. ADDITIONAL RENT (Lease Provisions, Paragraph 5.3):

 

1. Base Year (Lease Provisions, Paragraph 5.3.1): The Base Year for the initial
Term ending August 31, 2004 shall be the Fiscal Year commencing January 1
through December 31, 1999. The Base Year for the Extended Term shall be the
Fiscal Year commencing January 1 through December 31, 2004.

 

2. Tenant’s Share (Lease Provisions, Paragraph 5.3.1): Tenant’s Share for
Tenant’s payment of Operating Expenses during the initial Term means Forty-two
and 26/100 percent (42.26%). Tenant’s Share for Tenant’s payment of Operating
Expenses during the Extended Term means Thirty and 44/100 percent (30.44%).

 

8. Parking Charge. As of the Effective Date, Section F of Part I of the Lease is
deleted in its entirety and the following language substituted therefor:

 

F. PARKING CHARGE (Lease Provisions, Paragraph 5.5):

 

2



--------------------------------------------------------------------------------

Tenant shall throughout the Lease Term, lease from Landlord up to a total of One
Hundred Eighty (180) automobile parking spaces, of which Tenant may elect to
lease up to twenty (20) assigned and covered automobile parking spaces at a cost
of Zero Dollars ($0.00) per month per space for the Lease Term. The remainder of
the automobile parking spaces leased by Tenant which Tenant does not elect to
have assigned and covered shall be unassigned, uncovered parking spaces at a
cost of Zero Dollars ($0.00) per month per space for the Lease Term. The above
notwithstanding, Landlord shall, with 3-day advance notice from Tenant, make
arrangements to accommodate Tenant’s requirement for 30 additional stalls (in
the covered parking area, if possible) once every 45-60 days for Tenant’s board
meetings.

 

9. Early Termination Option. Section 3.1 of the Lease is hereby deleted in its
entirety and is of no further force or effect.

 

10. Security Deposit. As of the Effective Date, Section E of Part I of the Lease
and Section 5.8 of the Lease are deleted.

 

11. Tenant Improvements. In connection with the Extended Term and following full
execution and delivery of this Addendum No. 1, Landlord shall provide Tenant
with a one-time Extended Term tenant improvement allowance of Two Hundred
Sixty-Nine Thousand Seven Hundred Thirty-Seven and 50/100 Dollars ($269,737.50)
(the “Extended Term Improvement Allowance”). The Extended Term Improvement
Allowance shall be paid by Landlord as follows: (a) fifty percent (50%) of the
Extended Term Improvement Allowance ($134,868.75) shall be paid to Tenant on the
Effective Date; and (b) the remaining fifty percent (50%) of the Extended Term
Improvement Allowance (“Remaining Extended Term Improvement Allowance”) in the
amount of $134,868.75 shall be made available throughout the Extended Term and
shall be used to install certain office and other tenant improvements for the
Premises (the “Extended Term Improvements”). The Extended Term Improvements
shall be of a quality and standard at least consistent with the improvements
previously made by Landlord for the Premises and shall be constructed in
accordance with plans and specifications supplied by Tenant and approved in
writing by Landlord (“Plans”). The cost of the design and construction of the
Extended Term Improvements shall be applied against the Remaining Extended Term
Improvement Allowance. Tenant is not entitled to receive the unused portion of
the Remaining Extended Term Improvement Allowance, if any. Other than the Tenant
Improvements described above, Tenant hereby accepts the Premises for the
Extension Term in its current “AS-IS” condition, without any additional
modification, improvement or refurbishing by Landlord.

 

12. Option to Extend. Tenant shall have the right, upon written notice to
Landlord no more than three hundred (300) days nor less than one hundred eighty
(180) days prior to the end of the Extended Term (“Notice”), to extend the term
of the Lease for up to two additional terms of five (5) years each (the
“Additional Terms”); provided that Tenant is not in default of any of the terms,
covenants, and conditions of the Lease, and that no fact or circumstance exists
that with the giving of notice or the passage of time, or both, would constitute
such a default, either at the time of exercise of said extension right or as of
the effective date of extension. The Additional Term shall be under all of the
same terms, covenants and conditions of the Lease, except that the Base Rent
during the Additional Term shall be at the “Prevailing Rental Rate” which shall
mean the rental rate determined for the most comparable office space located in
the Cottonwood Corporate Center Project as of the date of the Notice. Landlord
and Tenant shall endeavor in good faith to determine the Prevailing Rental Rate
within thirty (30) calendar days after Landlord’s receipt of the Notice. If they
cannot agree within thirty (30) calendar days, each shall appoint an appraiser
who shall arrive at an estimate of the Prevailing Rental Rate within thirty (30)
calendar days. If such estimates are within five percent (5%) of each other, the
average of the two shall be the new Base Rent for the Additional Term. If the
estimates are more than five percent (5%) apart, each appraiser shall select a
third appraiser within five (5) calendar days or, if they fail to do so,
Landlord shall select a third appraiser. The third appraiser shall prepare an
estimate of the Prevailing Rental Rate as provided above within thirty (30)
calendar days and the two closest of the three estimates shall be averaged to
determine the new Base Rent for the Additional Term. No later than one hundred
twenty (120) calendar days prior to the expiration of the Extended Term,
Landlord and Tenant shall execute an amendment to the Lease stating the new Base
Rent and expiration date of the Lease Term. If such an amendment is not fully
executed for any reason as provided above, the Lease Term shall not be extended
and the option granted hereunder shall terminate. The extension rights of Tenant
hereunder shall be personal to the originally named Tenant and may be exercised
only by the originally named Tenant (and not any assignee, sublessee or other
Transferee of Tenant’s interest in this Lease) and only if the originally named
Tenant occupies the majority

 

3



--------------------------------------------------------------------------------

of the reduced Premises (as shown on Exhibit “A” to this Addendum) as of the
date it exercises the option to extend in accordance with the terms hereof. If
Tenant fails to deliver a timely Notice, Tenant shall be considered to have
elected not to exercise its option to extend. Any termination of the Lease
during the initial Lease Term or Extended Term shall terminate all extension
rights granted hereunder. The extension rights of Tenant hereunder shall not be
severable from the Lease, nor may such rights be assigned or otherwise conveyed
in connection with any permitted assignment of the Lease. During the Additional
Term: (a) no abatement or other concession, if any, applicable to the initial
Term or the Extended Term shall apply to the Additional Term; and (b) all
leasehold improvements within the Premises shall be provided in their
then-existing condition (on an “as-is” basis) at the time the Additional Term
commences.

 

13. Brokers. Landlord and Tenant each represent to the other that it has had no
dealings with any real estate broker, agent or finder in connection with the
negotiation of this Addendum No. 1, except for NAI Utah, representing Tenant,
and Gregory M. Gunn of Cottonwood Realty Services, representing Landlord, and
that they know of no other real estate broker, agent or finder who is entitled
to a commission or finder’s fee in connection with this Addendum No. 1. Each
party shall indemnify, protect, defend and hold harmless the other party against
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including reasonable attorney fees) for any leasing commission,
finder’s fee, equivalent compensation alleged to be owing on account of the
indemnifying parties’ dealings with any real estate broker, agent or finder
other than the Broker. The parties hereto acknowledge that Gregory M. Gunn, the
project listing agent, has a financial interest in this and other buildings
within the Cottonwood Corporate Center. The terms of this Section 13 will
survive the expiration or earlier termination of the Extended Term. Landlord
shall pay the commission due the Broker pursuant to a separate agreement.

 

14. Other Provisions.

 

Tenant represents, warrants and agrees with Landlord as follows:

 

(a) The Lease and this Addendum No. 1 embody the entire agreement now existing
with Landlord related to the Premises; and

 

(b) The Lease, as modified hereby, is in full force and effect; and

 

(c) The Lease, or any interest therein, has not been previously transferred,
subleased, assigned or pledged by Tenant; and

 

(d) Tenant is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 1.

 

Landlord represents, warrants and agrees with Tenant as follows:

 

(a) The Lease and this Addendum No. 1 embody the entire agreement now existing
with Tenant related to the Premises; and

 

(b) The Lease, as modified hereby, is in full force and effect; and

 

(c) Landlord is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 1.

 

General. Landlord and Tenant acknowledge and confirm that, in connection with or
by reason of the Lease extension contained in this Addendum No. 1 or otherwise,
no tenant improvement or refurbishing allowance or other amount shall be payable
by Landlord, except as specifically provided in this Addendum No. 1. Landlord
and Tenant also acknowledge and confirm that the Lease Commencement Date under
the Lease was July 1, 1999, and the Revised Lease Expiration Date under the
Lease, as amended hereby, is August 31, 2009, unless earlier terminated in
accordance with the provisions of the Lease or this Addendum No. 1. Without
limiting any provision respecting assignment or transfer as contained in the
Lease, this Addendum No. 1 shall be binding upon and inure to the benefit of the
respective legal representatives, and any authorized successors and assigns of
the parties. This Addendum

 

4



--------------------------------------------------------------------------------

No. 1 shall be governed by, and construed in accordance with, the laws of the
State of Utah. All notices and other communications given pursuant to the Lease,
as modified hereby, shall be made as provided in the Lease. Except as modified
in this Addendum No. 1, the Lease is, and shall remain, in full force and
effect. The Lease, as amended by this Addendum No. 1, shall not be further
amended or modified except by a written instrument signed by the parties. In the
event of any conflict between the terms of the Lease and this Addendum No. 1,
this Addendum No. 1 shall control. The person executing this Addendum No. 1 on
behalf of Tenant warrants and represents that: (a) Tenant is a duly organized
and existing legal entity, in good standing in the State of Utah, and qualified
to do business in the State of Utah; (b) Tenant has full right and authority to
execute, deliver and perform this Addendum No. 1 and no approval or consent of
any third party (other than the parties to this Addendum No. 1) is necessary to
make such Addendum No. 1 effectual or otherwise valid and binding; and (c) the
person executing this Addendum No. 1 on behalf of Tenant was authorized to do
so. The person executing this Addendum No. 1 on behalf of Landlord warrants and
represents that: (a) Landlord is a duly organized and existing legal entity, in
good standing in the State of Utah; (b) Landlord has full right and authority to
execute, deliver and perform this Addendum No. 1 and no approval or consent of
any third party (other than the parties to this Addendum No. 1) is necessary to
make this Addendum No. 1 effectual or otherwise valid and binding; and (c) the
person executing this Addendum No. 1 on behalf of Landlord was authorized to do
so. This Addendum No. 1 shall not be effective or binding unless and until it is
fully executed and delivered by Landlord and Tenant. This Addendum No. 1 may be
executed in multiple counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

 

DATED and effective as of the date first written above.

 

LANDLORD:

2795 E. COTTONWOOD PARKWAY, L.C., a Utah limited liability company, by its
following Manager     COTTONWOOD PARTNERS MANAGEMENT, LTD., a Utah limited
partnership, by its following general partner, COTNET MANAGEMENT, INC., a Utah
corporation    

By:

 

 

--------------------------------------------------------------------------------

       

JOHN L. WEST, President

   

TENANT:

   

SONIC INNOVATIONS, INC., a Delaware corporation

   

By:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A” not filed

EXHIBIT “B” not filed

 

5